PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
ODA et al.
Application No. 15/940,658
Filed: March 29, 2018
For: SOLID-STATE IMAGING DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed August 24, 2020, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.

The Office acknowledges receipt of the certified copy of the foreign application retrieved on 
December 07, 2020.  Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on March 29, 2018. 

As the certified copy was filed after the date the issue fee was paid, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323 along with the required fee under 37 CFR 1.20(a) and a copy of this decision.  See MPEP § 213.04.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.
	
/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petition Examiner
Office of Petitions